Exhibit 10.1

RANDHIR THAKUR SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Randhir Thakur (“Executive”) and Applied Materials, Inc. (the “Company”)
(jointly referred to as the “Parties” and each individually referred to as a
“Party”).

RECITALS

WHEREAS, Executive is currently employed by the Company as its Executive Vice
President, General Manager, Silicon Systems Group;

WHEREAS, Executive signed the standard Employee Agreement with the Company dated
May 22, 2008 (the “Employee Agreement”);

WHEREAS, Executive’s employment with the Company will terminate on a date (the
“Termination Date”) that will not be later than October 30, 2015;

WHEREAS, Executive holds stock-settled equity awards granted under, and subject
to the terms and conditions of the Company’s Employee Stock Incentive Plan (the
“Plan”) and the related equity award agreements (collectively with the Plan, the
“Stock Agreements”);

WHEREAS, Executive holds an award of cash-settled performance units (the
“Cash-Settled Performance Units”) granted under, and subject to the terms and
conditions of the Company’s Employee Stock Incentive Plan (the “Plan”) and the
related performance units agreements (collectively with the Plan, the
“Cash-Settled Units Agreements”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of, or in any way related to
Executive’s employment with, or separation from, the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

 

  1. Consideration.

a. Continuing Employment. The Company will continue to employ Executive on an
at-will basis in his role as Executive Vice President, General Manager, Silicon
Systems Group up to and including the Termination Date, and will continue to pay
Executive his base salary in accordance with the Company’s regular payroll
practices up to and including the Termination Date. Prior to the Termination
Date, Executive will perform the reasonable duties assigned to him by Gary
Dickerson, the Company’s President and Chief Executive Officer, or
Mr. Dickerson’s delegate, to effectuate a smooth and orderly transition of his
roles and responsibilities. Executive will continue to comply with his Employee
Agreement as well as all other Company policies provided or made available to
Executive in writing. During his employment with the Company, Executive will
continue to be eligible to participate in all benefits and incidents of
employment, including the Company’s health insurance plan, and he will continue
to accrue paid time off (PTO). In addition, Executive will continue to vest in
Executive’s outstanding stock-settled equity awards and Cash-Settled Performance
Units on the same terms, schedule and conditions as set forth in the Stock
Agreements or the Cash-Settled Units Agreements, as applicable, governing such
awards. The Company and Executive may terminate Executive’s employment with the
Company prior to October 30, 2015, for any reason or no reason; provided,
however, if the Company terminates Executive’s employment prior to October 30,
2015, without Cause (as defined below), Executive will be eligible for the
payments and benefits described in this Agreement (such a termination without
Cause prior to October 30, 2015, and Executive’s termination on October 30, 2015
are each referred to as a “Qualifying Termination” and the date of any such
Qualifying Termination is referred to as the “Qualifying Termination Date”).



--------------------------------------------------------------------------------

b. Cash. If Executive incurs a Qualifying Termination, then provided:
(i) Executive executes this Agreement within 21 days of receiving this
Agreement, and does not revoke his execution of this Agreement within seven
(7) days thereafter; (ii) Executive does not breach this Agreement; and (iii) if
this Agreement is executed prior to his Qualifying Termination Date, then not
earlier than his Qualifying Termination Date, and not later than 21 days after
his Qualifying Termination Date, Executive executes and provides to the Company,
and within seven (7) days thereafter does not revoke his execution of, a
Supplemental Release of Claims (the “Supplemental Release”) in the form set
forth as Appendix B to this Agreement (together, the “Release Requirements”),
the Company will pay to Executive a total of $3,000,000.00 as cash severance,
less applicable payroll tax and other required withholdings. This cash severance
will be paid to Executive, subject to Section 29 below, as follows:
$1,000,000.00 within forty-five (45) days following the Termination Date (the
“45-Day Payment”); $1,000,000.00 on March 15, 2016 (the “2nd Payment”) and
$1,000,000.00 on, or within forty-five (45) days following, the one (1)-year
anniversary of the Qualifying Termination Date (the “1-Year Payment”), in each
case payable less applicable payroll taxes and other required withholdings.
Notwithstanding the foregoing, if Executive engages in a Disqualifying Activity
(as defined in Section 14 below) or breaches Section 9, 10, 11, 14 or 15 below
during the period from his Termination Date through and including the one
(1)-year anniversary of the Termination Date (the “Disqualifying Activity
Period”), if they are not yet paid, the obligation to pay to Executive any and
all portions of the 2nd Payment and the 1-Year Payment not yet paid to Executive
will immediately cease and no further payments of the 2nd Payment or 1-Year
Payment will be paid; and if they already are paid, Executive will be obligated
to repay to the Company any and all portions of the 2nd Payment and the 1-Year
Payment. Notwithstanding the foregoing, the Company will be obligated to pay the
45-Day Payment and Executive will be entitled to retain the 45-Day Payment.

c. Benefits. Executive’s health insurance benefits will cease on the last day of
the month in which his Termination Date occurs, subject to Executive’s right to
continue his health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). Except as otherwise provided
herein, Executive’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, PTO, and vesting
(including, but not limited to, vesting of equity awards), will cease as of the
Termination Date.

 

2



--------------------------------------------------------------------------------

d. Retention Bonus. Pursuant to the terms of the Retention Bonus and Equity
Award Amendments letter between the Company and Executive, effective October 18,
2013, as amended by the Amendment to the Retention Bonus and Equity award
Amendments, effective December 19, 2014 (together, the “Retention Agreement”),
Executive is eligible to earn the Retention Bonus (as defined in the Retention
Agreement) if Executive remains employed by the Company through October 27,
2015. Executive will remain eligible to earn the Retention Bonus in accordance
with the terms of the Retention Agreement, and any earned Retention Bonus will
be paid at the time specified in, and in accordance with the terms of, the
Retention Agreement. Notwithstanding the foregoing, however, if prior to
October 27, 2015, Executive incurs a Qualifying Termination, then subject to
Executive’s satisfaction of the Release Requirements, the Company will pay to
Executive any unpaid portion of the Retention Bonus, less applicable payroll tax
and other required withholdings, within forty-five (45) days following the
Termination Date.

 

  2. Equity Compensation and Cash-Settled Performance Units.

a. Equity Compensation. If Executive incurs a Qualifying Termination then,
subject to Executive’s satisfaction of the Release Requirements, the vesting of
the number of shares of Executive’s restricted stock and performance shares
agreements shown on Appendix A will accelerate. Such accelerated shares, if any,
will be delivered to Executive, less applicable payroll tax and other required
withholdings, within sixty (60) days following the Qualifying Termination Date
in accordance with the terms of the Stock Agreements related to the applicable
equity award and subject to Section 29 below. Except as provided in this
Section 2(a), any stock-settled performance shares, restricted stock units,
shares of restricted stock and stock options will cease vesting as of the
Termination Date and any unearned or unvested shares subject thereto will be
immediately forfeited. Except as provided herein, all of Executive’s
stock-settled performance shares, restricted stock units, shares of restricted
stock and stock options will continue to be governed by the terms and conditions
of the applicable Stock Agreements.

b. Cash-Settled Performance Units. If Executive incurs a Qualifying Termination
then, subject to Executive’s satisfaction of the Release Requirements, the
vesting of $1,293,750.00 of the Cash-Settled Performance Units will accelerate.
Such amount, if any, will be delivered to Executive, less applicable payroll tax
and other required withholdings, within sixty (60) days following the
Termination Date in accordance with the terms of the Cash-Settled Units
Agreements and subject to Section 29 below. Except as provided in this
Section 2(b), all of the Cash-Settled Performance Units will cease vesting as of
the Termination Date and any unearned or unvested portions thereof will be
immediately forfeited. Except as provided herein, Cash-Settled Performance Units
will continue to be governed by the terms and conditions of the applicable
Cash-Settled Units Agreements.

3. Fiscal Year 2015 Bonus. If Executive remains employed by the Company through
October 25, 2015 (the last day of the Company’s Fiscal Year 2015), Executive
will remain eligible to receive a Fiscal Year 2015 bonus under the Company’s
Senior Executive Bonus Plan (the “SEBP”) in accordance with its terms. Any bonus
payable under the SEBP will be payable at the time(s) provided under, and in
accordance with the terms of, the SEBP. Management will recommend to the
Committee (as defined in the SEBP) that, subject to funding of the bonus pool
based on achievement of applicable Company performance goals, Executive be
awarded a bonus under the SEBP assuming a 1.0 multiplier for his individual
performance goals. However, Executive acknowledges and agrees that pursuant to
the terms of the SEBP, the Committee retains discretion to determine the amount
of any bonuses under the SEBP in accordance with its terms. Executive will not
be eligible for any bonus or incentive payment other than as described in this
Section 3, and Executive acknowledges that he will not participate in the SEBP
for Fiscal Year 2016.

 

3



--------------------------------------------------------------------------------

4. Payment of Salary. Executive acknowledges and represents that, other than the
consideration set forth in this Agreement, the Company has paid or provided all
salary, wages, bonuses, accrued vacation/PTO, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive through the date hereof.

5. Release of Claims. Executive agrees that the consideration set forth in this
Agreement represents settlement in full of all outstanding obligations owed to
Executive by the Company and its current and former officers, directors,
Executives, agents, investors, attorneys, shareholders, administrators,
affiliates, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation:

 

  a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

  b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

  c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

4



--------------------------------------------------------------------------------

  d. any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes- Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

 

  e. any and all claims for violation of the federal or any state constitution;

 

  f. any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

  g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

 

  h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section will be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Executive’s right to file a
charge with, or participate in a charge by, the Equal Employment Opportunity
Commission or comparable state agency against the Company (with the
understanding that any such filing or participation does not give Executive the
right to recover any monetary damages against the Company; Executive’s release
of claims herein bars Executive from recovering such monetary relief from the
Company); (2) claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by Executive); and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”). In
addition, Executive is not waiving or releasing under this Agreement any
indemnification rights to which Executive may be entitled under the Company’s
Articles of Incorporation, by contract, or as a matter of law for acts taken
within the course and scope of his employment with Company.

6. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive is advised to consult with an attorney about this Agreement
prior to executing this Agreement. Executive acknowledges (a) he has twenty-one
(21) days from receipt of this Agreement to consider this Agreement; (b) he has
seven (7) days after his execution of this Agreement to revoke his execution of
this Agreement; (c) this Agreement will not be effective until after the
revocation period has expired; and (d) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to Gary
Dickerson, the Company’s President and Chief Executive Officer, that is received
prior to the Effective Date.

 

5



--------------------------------------------------------------------------------

7. California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

8. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

9. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of his Employee
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Executive’s signature below constitutes his certification that he has returned
or prior to his Termination Date will return to the Company all documents,
electronic media and other items provided to Executive by the Company, developed
or obtained by Executive in connection with his employment with the Company, or
otherwise belonging to the Company. Executive hereby grants consent to
notification by the Company to any new employer about Executive’s obligations
under this section.

 

6



--------------------------------------------------------------------------------

10. No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Executive will state no more than that he cannot provide counsel or assistance.

11. Non-Disparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company will instruct Gary Dickerson, Gino Addiego, Steve
Ghanayem, Prabu Gopalraja, Bob Halliday, Tom Larkins, Om Nalamasu, Charles Read
and Ali Salehpour not to disparage, defame, libel, or slander Executive in any
manner likely to be harmful to Executive or to Executive’s personal reputation;
provided, however, that both Executive and the Company may respond accurately
and fully to any question, inquiry or request for information when required by
legal process. Executive will direct any inquiries by potential future employers
to Madonna Bolano, the Company’s Group Vice President of Global Human Resources,
who will use her best efforts to provide only the Executive’s last position and
dates of employment. The Parties further agree that each Party will have the
opportunity to review and approve any press release or other
publicly-distributed communication regarding Executive’s departure from the
Company prior to publication or release of such communication.

12. Breach. Executive acknowledges and agrees that any material breach of this
Agreement (including Sections 9, 10, 11, 14 and 15) or his Employee Agreement
will entitle the Company immediately to recover and/or cease providing the 2nd
Payment or 1-Year Payment provided or scheduled to be provided to Executive
under Section 1(b) of this Agreement. Legal action by Executive in good faith
challenging or seeking a determination of the validity of the Executive’s
release of claims under the ADEA will not constitute a material breach of the
Agreement. In the event of any other breach of this Agreement, the aggrieved
Party will be entitled to all remedies provided by applicable law.

13. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, will be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

14. Disqualifying Activities. During the Disqualifying Activity Period, the
following are “Disqualifying Activities”: working as an employee, officer,
director, consultant, contractor, advisor, or agent for the companies, or any of
their subsidiaries or affiliates, listed on Appendix C of this Agreement,
without the prior express written permission of the Company’s President and
Chief Executive Officer.

 

7



--------------------------------------------------------------------------------

15. Non-Solicitation. Executive agrees that for the duration of the
Disqualifying Activity Period, Executive will not directly or indirectly
solicit, induce, or recruit any of the Company’s employees to leave their
employment at the Company.

 

  16. Definitions.

a. Cause. For purposes of this Agreement, “Cause” means (i) Executive’s material
failure to reasonably perform the duties assigned to him by the Company’s
President and Chief Executive Officer, or his delegate (ii) Executive’s act of
material personal dishonesty in connection with his responsibilities as an
employee and intended to result in Executive’s substantial personal enrichment,
(iii) Executive being convicted of, or pleading no contest or guilty to, (A) a
misdemeanor that has had or will have a material detrimental effect on the
Company, or (B) any felony, (iv) Executive’s willful act that constitutes gross
misconduct, or (v) Executive’s material violation of any material Company
employment policy or standard of conduct that has been provided or made
available to Executive in writing. For avoidance of doubt, a termination of
Executive’s employment with the Company due to Executive’s death or disability
will not be deemed a termination by the Company without Cause.

b. Deferred Compensation Separation Benefits. For the purposes of this
Agreement, “Deferred Compensation Separation Benefits” means any severance pay
or benefits to be paid or provided to Executive (or Executive’s estate or
beneficiaries) pursuant to this Agreement and any other severance payments or
separation benefits payable to Executive (or Executive’s estate or
beneficiaries), that in each case, when considered together, are considered
deferred compensation under Section 409A.

17. Costs. The Parties will each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation, negotiation and
execution of this Agreement.

18. Arbitration. Any controversy or claim between the Parties or between
Executive and any director, officer, employee, or corporate affiliate of the
Company, including but not limited to any controversy or claim arising from or
related to Executive’s employment with the Company or termination of employment,
the formation, interpretation or alleged breach of this Agreement, or any claims
not released by this Agreement, will be finally settled by binding arbitration,
employing a single, neutral arbitrator, and administered by JAMS, Inc. (“JAMS”),
under its Employment Arbitration Rules & Procedures (available at
http://www.jamsadr.com), in Santa Clara County, California. Judgment upon any
award rendered in an arbitration proceeding may be entered in any court having
jurisdiction of the matter. The same remedies will be available in arbitration
as they otherwise would have been if the claim had been filed in a court of law.
The Company will pay all costs of JAMS to administer the arbitration and the
costs for the arbitrator; provided, however, that if Executive initiates the
arbitration, he will be required to contribute an amount equal to the filing fee
in the Superior Court of California in and for Santa Clara County. In any
arbitration commenced pursuant to this agreement to arbitrate, depositions may
be taken and discovery obtained to the reasonable amount necessary for both
sides to be able to present their claims and defenses, taking into account the
Parties’ mutual desire to have a speedy, cost-effective dispute-resolution
mechanism. The arbitrator will determine and apply reasonable discovery limits
in the arbitrator’s discretion. Any award by the arbitrator(s) will be reasoned
and accompanied by a statement of the factual and legal bases for the award.
Nothing in this agreement to arbitrate will prevent any party from seeking from
a court provisional relief in aid of arbitration, including temporary
restraining orders, temporary protective orders, evidence-preservation and
return orders, and preliminary injunctive relief. Except as so provided, both
Parties are waiving their rights to proceed in a court of law, including a trial
by jury, in exchange for arbitration.

 

8



--------------------------------------------------------------------------------

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments related to
such taxes (including but not limited to under Section 409A). Executive further
agrees to indemnify and hold the Company harmless from any claims, demands,
deficiencies, penalties, interest, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of (a) Executive’s failure to pay or the Company’s failure to
withhold, or Executive’s delayed payment of, federal or state taxes, or
(b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.

20. Authority. The Company represents and warrants that the Company’s President
and Chief Executive Officer has the authority to act on behalf of the Company
and to bind the Company and all who may claim through it to the terms and
conditions of this Agreement. Executive represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Agreement. Each Party
warrants and represents that there are no liens or claims of lien or assignments
in law or equity or otherwise of or against any of the claims or causes of
action released herein.

21. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement will continue
in full force and effect without said provision or portion of provision, except
that if Section 1.b, 5 or 14 of this Agreement or the Supplemental Release when
executed are held to be illegal, unenforceable or void as a result of legal
action initiated by Executive or a defense raised by Executive in response to
legal action initiated by the Company, then at its election the Company may
cease making any cash severance payments to Executive and recover from Executive
any cash severance payments already made, with the exception of the 45-Day
Payment.

23. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party will be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

9



--------------------------------------------------------------------------------

24. Entire Agreement. This Agreement, the Employee Agreement, the Stock
Agreements, and the Supplemental Release when executed represent the entire
agreement and understanding between the Company and Executive concerning the
subject matter of this Agreement and Executive’s employment and termination with
the Company and the events leading thereto and associated therewith, and
supersede and replace any and all prior agreements and understandings concerning
the subject matter of this Agreement and Executive’s relationship with the
Company. To the extent that there is any conflict or inconsistency between this
Agreement and the Employee Agreement, this Agreement will govern.

25. No Oral Modification. This Agreement may be amended only in a writing signed
by Executive and the Company’s President and Chief Executive Officer.

26. Governing Law. This Agreement will be governed by the laws of the State of
California, without regard to choice-of-law provisions.

27. Effective Date. Executive understands that this Agreement will be null and
void if not executed by Executive within twenty-one (21) days after his receipt
of this Agreement. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth day
after it has been signed by both Parties, provided that it has not been revoked
by either Party before that date (the “Effective Date”).

28. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.

29. Internal Revenue Code Section 409A.

a. Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits will become payable under this Agreement until
Executive has a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and guidance promulgated thereunder and any applicable state law
equivalent, as each may be amended or promulgated from time to time
(collectively, “Section 409A”). Similarly, no severance payable to Executive, if
any, pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be payable until
Executive has a “separation from service” within the meaning of Section 409A.
Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), then if and to the extent necessary to avoid subjecting Executive to
an additional tax under Section 409A, any Deferred Compensation Separation
Payments that are otherwise payable within the first six (6) months following
Executive’s separation from service will become payable on the date that is six
(6) months and one (1) day following the date of Executive’s separation of
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his separation from service but prior to the six (6) month anniversary
of his separation from service, then any payments delayed in accordance with
this Section 29(a) will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations. See Section 19 of this
Agreement regarding Executive’s responsibility for the payment of taxes.

 

10



--------------------------------------------------------------------------------

b. Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of Section 29(a) above.

c. Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
“Section 409A Limit” (as defined below) will not constitute Deferred
Compensation Separation Benefits for purposes of Section 29(a) above. For
purposes of this Section 29(c), “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the for the year in which Executive’s separation from service
occurred.

d. Executive and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A. In
no event will the Company reimburse Executive (or Executive’s estate or
beneficiaries) for any taxes that may be imposed on Executive (or Executive’s
estate or beneficiaries) as a result of Section 409A. The provisions of this
Section 29 are intended to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to so comply.

30. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

 

  a. he has read this Agreement;

 

  b. he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

11



--------------------------------------------------------------------------------

  c. he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  d. he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    RANDHIR THAKUR, an individual

Dated: August 7, 2015.

     

/s/ Randhir Thakur

      Randhir Thakur     APPLIED MATERIALS, INC.

Dated: August 7, 2015.

    By:  

/s/ Gary Dickerson

      Gary Dickerson       President and Chief Executive Officer

 

12



--------------------------------------------------------------------------------

APPENDIX A

Performance Shares and Restricted Stock Accelerated on the Qualifying
Termination Date*

 

Grant ID

  Grant Date   Grant Type   Number of Shares   AMIP 745610   12/05/2011  
Performance Shares     58,250    TSRP 745610   12/05/2011   Performance Shares  
  11,650    AMIP 756318   12/05/2012   Performance Shares     62,500   
TSRP 756318   12/05/2012   Performance Shares     31,250    AMIP 745628  
12/05/2011   Restricted Stock     4,250    TSRP 745628   12/05/2011   Restricted
Stock     850         

 

 

 

Total

    168,750         

 

 

 

 

* Subject to satisfaction of the Release Requirements.

 

A-1



--------------------------------------------------------------------------------

APPENDIX B

SUPPLEMENTAL RELEASE OF CLAIMS

YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THIS SUPPLEMENTAL RELEASE OF
CLAIMS PRIOR TO EXECUTING IT.

1. For valuable consideration which I hereby acknowledge, I, Randhir Thakur, on
behalf of myself and my heirs, family members, executors, agents, and assigns,
hereby and forever release Applied Materials, Inc. (the “Company”), and its
current and former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”) from, and agree not to sue concerning, or in any manner to
institute, prosecute or pursue, any claim, complaint, charge, duty, obligation,
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that I may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Supplemental Release of Claims
(“Supplemental Release”), including, without limitation:

 

  a. any and all claims relating to or arising from my employment relationship
with the Company and the termination of that relationship;

 

  b. any and all claims relating to, or arising from, my right to purchase, or
actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

  c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

  d. any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

 

  e. any and all claims for violation of the federal or any state constitution;

 

B-1



--------------------------------------------------------------------------------

  f. any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

  g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by me as a result of this Supplemental Release; and

 

  h. any and all claims for attorneys’ fees and costs.

2. I agree that this Supplemental Release will be and remain in effect in all
respects as a complete general release as to the matters released. This
Supplemental Release does not extend to (1) my right to the consideration
provided to me under my Separation Agreement and Release; (2) my right to file a
charge with, or participate in a charge by, the Equal Employment Opportunity
Commission or comparable state agency against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company; my release of claims herein
bars me from recovering such monetary relief from the Company); or (3) claims
that as a matter of law cannot be released without judicial or governmental
supervision. In addition, I am not waiving or releasing under this Agreement any
indemnification rights to which I may be entitled under the Company’s Articles
of Incorporation, by contract, or as a matter of law for acts taken within the
course and scope of my employment with Company.

3. I acknowledge that I am waiving and releasing any rights I may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. I agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Supplemental Release. I acknowledge that the consideration given
for this waiver and release is in addition to anything of value to which I was
already entitled. I acknowledge that I am being advised to consult with an
attorney about this Supplemental Release before I execute it. I acknowledge that
(a) I have twenty-one (21) days after my Qualifying Termination Date to consider
this Supplemental Release; (b) I have seven (7) days after execution of this
Supplemental Release to revoke my execution of this Supplemental Release;
(c) this Supplemental Release will not be effective until after the revocation
period has expired (the “Effective Date” of this Supplemental Release); and
(d) nothing in this Supplemental Release prevents or precludes me from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
I execute this Supplemental Release and return it to the Company in less than
the 21-day period identified above, I hereby acknowledge that I have freely and
voluntarily chosen to waive the time period allotted for considering this
Supplemental Release. I acknowledge and understand that revocation must be
accomplished by a written notification to Gary Dickerson, President and Chief
Executive Officer, that is received prior to the Effective Date of this
Supplemental Release.

4. I acknowledge that I have been advised to consult with legal counsel and am
familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

B-2



--------------------------------------------------------------------------------

Being aware of said code section, I agree to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.

5. I acknowledge and represent that, other than the consideration for this
Supplemental Release, the Company has paid or provided me with all salary,
wages, bonuses, accrued paid time off, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me.

 

Dated:            , 2015.

      RANDHIR THAKUR, an individual      

 

      Randhir Thakur

 

B-3